Woods, J.,
delivered the opinion of the court.
The action of the trial court, in giving the two instructions asked by the defendant below, is assigned for error.
The first instruction is brief, simple and' correct. It concedes the liability of the town if its ofiicé’rs had notice of the defect in the bridge, or if the defect was notorious, or if the defect was in the timber of the bridge, and was observable by the use of ordinary care and attention. It is impossible to see how the statement could be well improved, in view of the purpose of the charge. With great brevity and plainness and fairness, this charge spbmitted the law of the case on the defendant’s theory, and wisely went no word further.
*564The second instruction given for the town submits, with equal brevity and perspicuity, the law applicable on the plaintiff’s theory, and on his own testimony. The jury was told, with refreshing conciseness and clearness, that the attempt to cross a known dangerous bridge, without apparent necessity, would prevent a recovery if injury befell the plaintiff in the attempt. The evidence warranted the giving of this instruction, and it states the law with as much fairness as precision. •
We find no reversible error anywhere in the transcript, and the judgment is

Affirmed.